El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, sección 2a., conoció en grado de apelación de nna denuncia presentada en la corte municipal de Bayamón que en lo necesario dice así:
“Yo, Jaeobo Marks, vecino de Bayamón, calle del Marti, No.... de 31 años, formulo denuncia contra Enrique Otero y Mellón y Modesto Moledo, socios de la firma de E. Otero y Co., por el delito contra las Leyes -de Rentas Internas cometido de la manera siguiente: que en el mes de enero de 1911 y en Bayamón del Distrito Judicial Municipal de Bayamón, dichos Enrique Otero y Mellón y Modesto Moledo, de la firma de E. Otero y Co. ilegal y fraudulentamente se vendían cerveza al por mayor, sin que para ello tuviesen la licencia prescrita por la Ley de Rentas Internas, siendo todo ello contrario a la ley para tal caso hecha y prevista y a la paz y dignidad de El Pueblo de Puerto Rico.”
La sentencia pronunciada por la Corte de Distrito, absol-vió a Modesto Moledo y declaró'culpable a Enrique Otero, quien interpuso contra ella el presente recurso de apelación.
*53Aim cuando el apelante no lia presentado alegato escrito para sostener su apelación, sin embargo, su abogado asistió a la vista del caso en la que, oralmente, expresó los motivos por los que estimaba errónea la resolución de la corte inferior que desestimó su petición de que desestimara la denuncia.
La falta de claridad en la exposición de los hechos que la denuncia estima constitutivos de delito, que fue el funda-mento de la moción desestimada por la corte inferior, se hace ■consistir en no haberse alegado más de una venta, en decir que ésta se verificó entre socios y en no expresar la cantidad que fué vendida.
La Ley de Eentas Internas impone a toda persona que de-see traficar con ciertos artículos, entre ellos la cerveza, el de-ber de obtener cada trimestre una licencia mediante el pa-go de cierta cantidad de dinero y castiga al que sin ella em-pezare o se dedicare a ese tráfico, sin que en nada altere la naturaleza del delito, ni la pena con que se castiga, el hecho del distinto precio de la licencia, según sea para vender al por mayor o al por menor, esto es, para venderlo a otro comer-ciante o a algún particular.
Lo que castiga la ley es la venta de ciertos artículos sin haber pagado la licencia que ella exige, y por tanto, estos son los elementos esenciales o integrantes de ese delito, por lo que no es necesario que se alegue más de una venta, ni tampoco que se exprese la cantidad vendida, y por consiguiente, una sola venta y en cualquier cuantía puede ser castigada, si se ■verifica sin la licencia que impone la ley.
En cuanto al otro fundamento de ese error, la denuncia ■en -su sentido corriente y gramatical, imputa a los acusadps ■el hecho de que mutuamente se vendían cerveza, o sea, que el apelante la vendía a Moledo, y éste a aquél; pero el que de la propia denuncia aparezca que ambos acusados son socios’ ele una razón comercial, no quita al hecho su carácter de delito, si es cierto que el apelante vendió a Moledo.
Por consiguiente, la denuncia no adolece de falta de clari-dad y era suficiente para conocer del delito imputado.
*54El apelante pidió’ al comenzar el .juicio que éste fuera transferido para otro día por faltarle su testigo más impor-tante, moción que negó la corte exponiendo como motivos para ello, que ya por ese fundamento lo había suspendido tres día - antes y que el acusado tuvo oportunidad para hacerlo compa-recer.
Como una moción para suspender un juicio descansa en la sana discreción del juez que conoce del asunto, para que no-sotros alteremos su resolución es necesario que se nos de-muestre que abusó de su facultad discrecional; y como res-pecto a este particular lo único alegado es que el testigo era importante para el acusado, no basta esto para que digamos que la corte ejerció mal el poder que le confiere la ley. El Pueblo v. Guzmán, 15 Dec. de P. R., 295.
El último motivo de error que se adujo oralmente es que la prueba no es suficiente para sostener una sentencia conde-natoria.
En este caso no hay carencia de prueba, sino que es contra-dictoria ; mas habiendo resuelto el juez ese conflicto de la evi-dencia, no podemos ir contra su apreciación, según hemos re-suelto en repetidos casos, a menos que se nos demuestre, lo que no se ha hecho, que obró influido por pasión, prejuicio o con grave error. 5
Y tampoco puede sostenerse que la prueba era insuficiente para sostener la sentencia condenatoria por el hecho de que la evidencia demuestra una venta a persona distinta de la mencionada en la denuncia, ya que como hemos dicho, los ele-, mentos esenciales del delito imputado son la venta de cerveza sin haber pagado la licencia que exige la ley; de donde se sigue que importa poco que la venta se haya hecho a tal o cual persona, por lo que es innecesario consignar en la de-nuncia el nombre del comprador, porque si éste se omite, la acusación seguirá siendo buena. Por tanto, no siendo nece-sario consignar el nombre del comprador, si a pesar de ello se hiciere así, resultaría materia superflua que sería por tal motivo innecesario probar y en consecuencia no será fatal una *55discrepancia entre la prueba y la denuncia respecto a este extremo, porque resultaría una variante en algo que no es esencial para la acusación o denuncia."
Es además regia general, que después de un veredicto no puede alegarse su discrepancia con la prueba, a menos que aparezca del récord que tal discrepancia es fatal, lo que no ocurre en el presente caso, pues a más de las razones expues-tas, resulta que al empezar el juicio conocía el apelante el hecho concreto sobre que iba a presentarse la evidencia contra él, demostrado por el hecho de pedir la suspensión del jui-cio por falta de un testigo que le era necesario para rebatir tal evidencia.
El apelante no hizo objeción a la evidencia y ahora no puede levantarse por primera vez esa cuestión. (Véase People v. Formosa, 131 N. Y. C. A., 480.)
Además, de acuerdo con el artículo 461 del Código Penal vigente en Puerto Rico, ningún error en las alegaciones o en los procedimientos bastará para invalidarlos a menos que real y efectivamente haya perjudicado al acusado o tienda a perjudicarle, en cuanto a algún derecho sustancial; y ya he-mos visto que la discrepancia, si la hubo, entre la denuncia y la evidencia, no perjudicó al apelante porque conoció al comenzar el juicio sobre cuál hecho había de versar.
Y para concluir, diremos también que la redacción de la denuncia nos hace presumir que el pronombre se huelga en esa alegación y que no se quiso decir que los dos acusados sé vendían cerveza el uno al otro, sino que ellos la vendían.
Por las razones consignadas, la sentencia debe ser confir-mada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y del Toro.